Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 20180266751, hereinafter “Lim”). 
Regarding claim 1, Lim discloses a display assembly comprising: 
a first light-emitting diode (LED) to display temperature-related information ([0012]); 
at least one second LED to display user-selectable menu information regarding a user- selectable menu to be selected by a user (Fig. 5 and [0109]); 
at least one third LED to display user-selected menu information regarding a menu already selected by the user (Fig. 7, [0110]); 
at least one touch panel to detect a touch input from the user ([0083]); and 
a controller configured to control the touch panel, the first LED, the at least one second LED, and at least one the third LED ([0087], [0200]), 
wherein the controller is configured to activate the at least one third LED when the first LED is activated ([0200], [0201]; [0218] If the voice recognition activation command from the 

Regarding claim 3, Lim discloses display assembly of claim 1, wherein the controller is configured to control the first LED and the at least one third LED such that: 
when the first LED is activated, the at least one third LED is not activated, and when the at least one third LED is activated, the first LED is not activated ([0215], [0216]).  

Regarding claim 4, Lim discloses display assembly of claim 1, wherein the controller is configured to control the at least one third LED such that the user-selected menu information displayed on the at least one third LED comprises a pictogram (Fig. 11). 

Regarding claim 5, Lim discloses display assembly of claim 1, wherein each of the at least one touch panel is disposed adjacent to each of the at least one second LED, wherein each menu corresponding to each of the at least one second LED is selected upon each of the at least one touch panel adjacent to each of the at least one second LED detecting user's touch, and then the selected menu is transmitted to the controller ([0146], [0082], [0083]). 

Regarding claim 6, Lim discloses display assembly of claim 1, wherein the at least one third LED is activated in a blinking manner ([0213]: if it requires voice activation then when it is not activated, or when it is deactivated, it would blink (refresh) to change screen (upon activated or deactivated). 

Regarding claim 7, Lim discloses a refrigerator comprising: 
a storage compartment ([0246]); 
a door to open and close the storage compartment (Fig. 2, [0011]); 
a door sensor configured to detect an open and close state of the door, the open state being when the door is open and the close state being when the door is closed ([0011]); and 
a display assembly ([0013]) configured to display information about the refrigerator, wherein the display assembly comprises: 
a first light-emitting diode (LED) to display temperature-related information ([0012]); 
at least one second LED to display user-selectable menu information regarding a user- selectable menu to be selected by a user ([0083]); 
at least one third LED to display user-selected menu information regarding a menu already selected by the user ([0200]); 
at least one touch panel to detect a touch input from the user ([0095]); and 

wherein the controller is configured to activate the at least one third LED when the first LED is activated ([0200], [0201]; [0218] If the voice recognition activation command from the button part 120 is input, or if the proximity sensor 71 detects user access, the controller 90 may provide a voice control screen image to the third display 170).

Regarding claim 8, Lim discloses the refrigerator of claim 7, wherein the controller is configured to activate the first LED and the at least one third LED when the door sensor detects that the door is open ([0253]).  

Regarding claim 9, Lim discloses the refrigerator of claim 7, wherein the controller is configured to control the first LED and the at least one third LED such that: when the first LED is activated, the at least one third LED is not activated, and when the third LED is activated, the first LED is not activated ([0215], [0216]).  

Regarding claim 11, Lim discloses the refrigerator of claim 7, wherein the door comprises a upper door and a lower door, wherein the door sensor is configured to detect the open and close state of the upper door, wherein the display assembly is provided on the lower door ([0073]: The open front surfaces of the refrigerating chamber 20 may be opened or closed by doors (upper front doors 21, 22), the temperature changeable chamber 40 may be opened or closed by the doors (lower front doors 31, 32) hinged to the main body 10).  

Regarding claim 12, Lim discloses the refrigerator of claim 11, wherein display assembly is provided on a top edge of the lower door (Note: it is design choice of where display is best for visual and reach, generally the display would be above the top edge of the lower door because it is high enough for normal eye sight and hands reach and in this case it is on the top door above the lower door; [0077] A control panel 100 may be mounted to one of the refrigerating chamber doors (21, 22) such that the user located at the outside of the refrigerator can confirm a state of the refrigerator or can establish the operation conditions of the refrigerator 1 without opening the refrigerating chamber doors (21, 22). The control panel 100 is mounted to a large display having a size of about 20 inches, resulting in increased user convenience. However, the size of the control panel 100 is not limited to examples of the above-mentioned numerical values.). 

. 

Allowable Subject Matter
Claims 14-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record does not reasonably teach or disclose “wherein each of the at least one third LED is disposed adjacent to each of the at least one second LED and located closer to the center of the display assembly than each of the at least one second LED”, as well as related elements of the other claims. 

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
The applicant asserts on page 7 of the remark that Lim fails to disclose LED groups in a display operating independently”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “LED groups in a display operating independently”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For at least the foregoing reasons, the claims are rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
11/18/2021